629 F.3d 586 (2010)
Kurt Jay MEISTER, Plaintiff-Appellant,
v.
U.S. DEPARTMENT OF AGRICULTURE and United States Forest Service, Defendants-Appellees.
No. 09-1712.
United States Court of Appeals, Sixth Circuit.
November 17, 2010.
Kurt Jay Meister, Law Office, Novi, MI, pro se.
Brian C. Toth, U.S. Department of Justice, Washington, DC, for Defendants-Appellees.
Before: MERRITT, COOK, and KETHLEDGE, Circuit Judges.
Prior report: 623 F.3d 363.

ORDER
Our opinion in this case, issued more than 45 days ago, provided that the Forest Service shall have "a reasonable time to adopt a plan that complies with the law." Op. at 623 F.3d at 380. The opinion also stated that "[n]inety days from the date of our mandate seems to us ample time for that compliance." Id. The Service has now petitioned for rehearing, citing various *587 contingencies that it thinks could delay its action, and asking us to excise the 90-day deadline from our opinion in this case. The Service requests, instead, a deadlinefree remand that allows it to comply with the law on whatever timeline the district court "deems appropriate[.]" Pet. at 9.
We deny the petition. Our opinion expressly provided that "[t]he district court may extend [the 90-day] period upon some showing that the court finds compellingf.]" Op. at 623 F.3d at 380. The ultimate deadline for compliance, therefore, already lies in the very capable hands of the district court. We choose to leave the matter there, and reiterate only that "in any event the Service shall comply forthwith." Id.